Citation Nr: 0200235	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 1999 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.

In the transcript of the veteran's September 2001 hearing 
before the undersigned, it appears that the veteran's 
representative raised the issue of entitlement to service 
connection for tinnitus.  This issue has not been adjudicated 
by the RO to date, and the Board therefore refers it back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral hearing loss is manifested by an 
average 61 pure tone decibel loss, with speech recognition of 
72 percent (Level V hearing loss) in the right ear; and, an 
average 48 pure tone decibel loss, with speech recognition of 
68 percent (Level VI hearing loss) in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including §§  4.85, 4.86, Diagnostic Code 6100 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher disability evaluation for his service-
connected bilateral hearing loss.  A review of the record 
shows that the RO initially granted service connection for 
bilateral hearing loss in December 1969, and assigned a 
noncompensable evaluation.  The veteran did not appeal this 
initial rating assignment.  The RO confirmed this 
noncompensable evaluation on multiple occasions.  Then, by 
rating decision in August 1999, the veteran's evaluation was 
increased to 10 percent disabling effective February, 1999.  
This evaluation was further increased to 20 percent disabling 
by rating decision issued in November 1999.  Contending that 
this 20 percent disability evaluation did not adequately 
reflect the severity of his bilateral hearing loss, the 
veteran disagreed with the November 1999 decision and 
initiated this appeal.  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a supplemental statement of the case issued in 
December 1999.  The RO also made satisfactory efforts to 
ensure that all relevant evidence had been associated with 
the claims file.  Additionally, the Board observes that the 
veteran was afforded a VA examination in March 1999 in 
connection with his claim.  Finally, the claims file contains 
a transcript of the veteran's hearing before the undersigned.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Based on 
the foregoing, the Board finds that the requirements under 
the VCAA (as pertains to this case) have been satisfied and 
that this case is ready for further appellate review on the 
merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure-tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure-tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure-tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure-tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2000).  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII.  See 38 C.F.R. 
§ 4.85(f).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provision of 
38 C.F.R. § 4.86(b) provide that when the pure-tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The pertinent medical evidence of record consists of a recent 
VA audiological examination conducted in March 1999.  This 
examination revealed the following pure-tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT

10
70
80
85
LEFT

5
60
60
65

On the basis of the numbers shown above, the veteran's pure-
tone average for the right ear was recorded as 61.  His pure-
tone average for the left ear was recorded as 48.  The 
veteran scored 72 percent for the right ear and 68 percent 
for the left on the Maryland CNC speech recognition test.  
The veteran was described as having moderately severe to 
severe sensory hearing loss in the right ear and moderately 
severe sensory hearing loss in the left ear.  The examiner's 
diagnosis was sensory hearing loss, bilaterally.

Applying the findings of the November 1999 VA examination to 
the rating criteria for hearing impairment, the Board 
concludes that the currently assigned 20 percent evaluation 
is appropriate, and there is no basis for a higher evaluation 
at this time.  Considering that the veteran's right ear 
manifests an average pure-tone threshold of 61 decibels, and 
72 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
to be that of Level V impairment.  Moreover, considering that 
the veteran's left ear manifests an average pure-tone 
threshold of 48 decibels, and 68 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss also to be that of 
Level IV impairment.  Applying these results to Table VII, 
the veteran's disability evaluation is shown to be 10 
percent, prior to application of 38 C.F.R. § 4.86.  

Here, application of the newly revised provisions of 
38 C.F.R. § 4.86(b) entitles the veteran to a higher numeric 
designation of his hearing impairment for the right ear, as 
the clinical data show his pure-tone thresholds to be 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Given this medical evidence, 38 C.F.R. § 4.86(b) 
permits the veteran's impairment to be numerically designated 
under Table VIa.  If this designation proves more favorable 
to the veteran than the level of impairment already derived 
through the standard application of Table VI, then this 
higher designation will be utilized in arriving at the 
veteran's rating percentage.  Applying the medical evidence 
of record, Table VIa, relying only on the pure-tone 
threshold, designates the veteran's right ear impairment here 
as being at Level IV.  As the level of impairment derived 
using Table VI exceeds the level of impairment assignable by 
application of Table VIa, the designation of Table VI (Level 
V hearing impairment) controls, and is raised to the next 
highest numeral (Level VI hearing impairment).  Therefore, 
taking the newly-derived Level VI designation of the right 
ear (the poorer ear) and the Level IV designation of the left 
ear (the better ear) and applying this to percentage 
evaluation 38 C.F.R. § 4.85, Table VII, it can be seen that 
the resulting percentage is 20 percent, which is the 
currently assigned rating.  Thus, there is no basis for a 
higher rating.

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the veteran's statements of record.  However, the 
veteran's bilateral hearing loss does not warrant a higher 
schedular evaluation.  Should the veteran's hearing loss 
disability change in the future, he may request reevaluation 
for his hearing loss, but at the present time there is no 
basis for an evaluation in excess of 20 percent.  See 
38 C.F.R. § 4.1.  In reviewing the foregoing, the Board has 
been cognizant of the "benefit of the doubt" rule.  
However, this case does not present such a state of balance 
between the positive evidence and negative evidence to allow 
for a favorable determination.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
veteran's appeal for an increased rating for bilateral 
hearing loss is denied.  

Finally, while the evidence of record contains the veteran's 
statements that his hearing disability has affected his 
ability to perform his job, he testified during his hearing 
before the undersigned that he has not been removed from a 
position due to his disability.  As such, there is no showing 
that the veteran's service-connected bilateral hearing loss 
has caused marked interference with his employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for a 
rating in excess of 20 percent for bilateral hearing loss is 
denied.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals



 

